Exhibit 10.1

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT

THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on February 20, 2009 between Dennis J. Mooradian (hereafter
“Executive”) and Comerica Incorporated, a Delaware corporation, for the benefit
of Comerica Incorporated, Comerica Bank, all of their past, present and future
subsidiaries, affiliates, predecessors, and successors, and all of their
subsidiaries and affiliates, (hereafter all individually and collectively
referred to as “Comerica”). This Agreement sets forth the complete understanding
and agreement between Comerica and Executive relating to Executive’s employment
and cessation of employment with Comerica. This Agreement shall be effective as
of the Effective Date (as defined in Paragraph 18 below), and in the event the
Effective Date does not occur, this Agreement shall be void ab initio.

Accordingly, Executive and Comerica hereby agree as follows:

 

  1.

Separation from Employment. Executive and Comerica agree that Executive’s
employment with Comerica shall terminate effective February 28, 2009 (the
“Separation Date”).

 

  2.

Public Announcement. Comerica shall issue an announcement of Executive’s
departure from Comerica by February 26, 2009.

 

  3.

Resignation from Boards and Committees. Effective February 28, 2009, Executive
shall resign from his position as Executive Vice President of Comerica
Incorporated and Comerica Bank and, effective before or as of February 28, 2009,
Executive shall resign from any other positions he holds as an officer, member
or manager of Comerica or as a member of a Comerica board or committee.

 

Restrictive Covenant and General Release Agreement 020609    Page 1 of 21



--------------------------------------------------------------------------------

  4.

Return of Comerica Property. Executive shall return to Comerica, no later than
the close of business on the Separation Date, all property of Comerica
including, but not limited to, customer information, personal computer, laptop,
Blackberry, keys, identification cards, access cards, corporate credit cards,
and files or other documents received, compiled or generated by or for Executive
in connection with or by virtue of his employment with Comerica.

 

  5.

Compensation and Benefits. In consideration for the release of claims set forth
in Paragraph 6, the covenants set forth in Paragraphs 7, 8, 9, 10 and 11 and
such other promises of Executive as set forth in this Agreement, Comerica agrees
that it shall pay or provide to Executive the following payments and benefits:

 

  a.

Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Comerica shall continue to pay Executive his regular base salary at
the rate in effect as of immediately prior to the delivery of this Agreement, in
accordance with the payroll practices of Comerica applicable to similarly
situated executives.

 

  b.

Prior to the Separation Date, so long as Executive continues to be employed by
Comerica, Executive shall continue to be eligible to participate in Comerica’s
health, welfare benefit and retirement plans in which Executive participated
immediately prior to the delivery of this Agreement, as such plans may be in
effect from time to time.

 

  c.

Following the Separation Date, Executive shall be eligible to elect continuation
coverage under Comerica’s healthcare benefit plans in accordance with
Section 4980B (“COBRA”) of the Internal Revenue Code

 

Restrictive Covenant and General Release Agreement 020609    Page 2 of 21



--------------------------------------------------------------------------------

 

of 1986, as amended (the “Code”) and the terms of the applicable plan. Assuming
Executive elects COBRA continuation coverage under Comerica’s medical benefit
plan, Executive shall be eligible to continue medical benefit plan coverage
under COBRA for the period of coverage under COBRA, with the cost of such
coverage to be paid by Executive pursuant to the terms generally applicable to
retired employees of Comerica as in effect from time to time. Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.

 

  d.

Comerica shall reimburse Executive for reasonable and documented business
expenses incurred by Executive on or before the Separation Date, in accordance
with the terms of Comerica’s policy.

 

  e.

Executive will receive, pursuant to the terms of the 1999 Amended and Restated
Comerica Incorporated Deferred Compensation Plan (“DCP”) and the 1999 Comerica
Incorporated Amended and Restated Common Stock Deferred Incentive Award Plan
(“DIAP”), distributions from his accounts under those plans, payable in
accordance with his prior elections and the terms of the DCP and the DIAP,
respectively. Such distributions will be subject to all applicable taxes, FICA
and other withholding and deductions required by law and will be made pursuant
to the distribution schedule followed under the administrative procedures of the
DCP and the DIAP, respectively.

 

Restrictive Covenant and General Release Agreement 020609    Page 3 of 21



--------------------------------------------------------------------------------

  f.

At the meeting of the Comerica Incorporated Governance, Compensation and
Nominating Committee (the “Committee”) held on January 27, 2009, upon the
recommendation of Comerica, the Committee adopted resolutions generally
providing that, subject to the execution and delivery by Executive of this
Agreement at least eight (8) calendar days prior to the Separation Date and his
non-revocation of this Agreement:

(i) Executive’s restricted shares of Comerica Incorporated common stock that are
not vested as of the Separation Date shall fully vest as of the Separation Date;
and

(ii) Executive’s Separation Date shall qualify as a Retirement (as defined in
the Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan and
its predecessor plan(s), each as amended and/or restated from time to time (the
“LTIP”)) so that his stock options outstanding as of the Separation Date, other
than those granted in the calendar year of such Separation Date, shall continue
to vest pursuant to the vesting schedule applicable to such options, and any
vested options outstanding as of the Separation Date shall continue in full
force and effect for the remainder of the term of the option.

The opportunities afforded Executive in both paragraphs (f)(i) and (f)(ii) above
are subject to the other terms and conditions of the LTIP and the grant
agreements evidencing the applicable grants of such restricted stock and stock
options, including Executive’s obligation to satisfy all tax withholding
obligations.

 

Restrictive Covenant and General Release Agreement 020609    Page 4 of 21



--------------------------------------------------------------------------------

  g.

To the extent provided by the Amended and Restated Bylaws of Comerica
Incorporated, Article V, Section 12, Comerica agrees to defend, indemnify and
hold Executive harmless from and against all liability for actions taken by him
within the scope of his responsibilities so long as his conduct in any such
matter was consistent with the standards contained in such Article V, Section
12.

 

  6.

Release of Claims. In consideration for the payments and other benefits provided
to Executive by this Agreement, including those described above in Paragraph 5,
certain of which Executive is not otherwise entitled, and the sufficiency of
which Executive acknowledges, Executive further agrees, as follows:

 

  a.

For himself and for all people acting on his behalf (such as, but not limited
to, his family, heirs, executors, administrators, personal representatives,
agents and/or legal representatives), Executive agrees to waive any and all
claims or grievances which he may have against Comerica and Comerica’s past or
present stockholders, directors, officers, trustees, agents, representatives,
attorneys, employees, in their individual or representative capacities, and any
and all employee benefit plans and their respective past, current and future
trustees and administrators (hereafter, collectively, the “Released Parties”).
By his signature hereto, Executive, for himself and for all people acting on his
behalf, forever and fully releases and discharges any and all of the Released
Parties from any and all claims, causes of action, contracts, grievances,
liabilities, debts, judgments, and demands, including but not limited to any
claims for

 

Restrictive Covenant and General Release Agreement 020609    Page 5 of 21



--------------------------------------------------------------------------------

 

attorney fees, that Executive ever had, now has, or may have by reason of or
arising in whole or in part out of any event, act or omission occurring on or
prior to the Effective Date of this Agreement. This release includes, but is not
limited to, any and all claims of any nature that relate to Executive’s
employment by or termination of employment with Comerica. This release includes,
but is not limited to: claims of promissory estoppel, forced resignation,
constructive discharge, libel, slander, deprivation of due process, wrongful or
retaliatory discharge, discharge in violation of public policy, breach of
contract, breach of implied contract, infliction of emotional distress,
detrimental reliance, invasion of privacy, negligence, malicious prosecution,
false imprisonment, fraud, assault and battery, interference with contractual or
other relationships, or any other claim under common law. This release also
specifically includes, but is not limited to: any and all claims under any
federal, state, and/or local law, regulation, or order prohibiting
discrimination, including the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Texas Commission on Human Rights Act, the Public Employment Discrimination Act,
the Texas Free Enterprise and Enterprise Act of 1938, the Texas Payday Law, the
Texas Minimum Wage Act of 1970, together with any and all claims under the Fair
Credit Reporting Act, the Uniform Services Employment and Reemployment Rights
Act, the Employee Retirement Security Income Security Act, the

 

Restrictive Covenant and General Release Agreement 020609    Page 6 of 21



--------------------------------------------------------------------------------

 

Family Medical Leave Act, or any other federal, state, and or local law,
regulation, or order relating to employment, as they all have been or may be
amended. It is Executive’s intent, by executing this Agreement, to release all
claims as specified above to the maximum extent permitted by law, whether said
claims are presently known or unknown.

 

  b.

To the maximum extent permitted by law, Executive agrees that he has not filed,
nor will he ever file, a lawsuit asserting any claims which are released by this
Agreement, or to accept any benefit from any lawsuit which might be filed by
another person or government entity based in whole or in part on any event, act,
or omission which is the subject of Executive’s release.

 

  c.

Executive understands and agrees that, other than the payments and benefits
expressly enumerated in this Agreement, he is not entitled to receive any other
compensation, incentive, wage, vacation or other paid time off, leave, benefit
or other payment from Comerica, other than any vested benefits to which he may
be entitled under the Comerica Incorporated Retirement Plan, the Comerica
Incorporated Preferred Savings [401(k)] Plan, the 1999 Comerica Incorporated
Amended and Restated Deferred Compensation Plan, the 1999 Comerica Incorporated
Amended and Restated Common Stock Deferred Incentive Award Plan, and the
Comerica Incorporated Amended and Restated Employee Stock Purchase Plan, in each
case in accordance with the terms of such plans and any valid elections
thereunder. In addition, prior to November 23,

 

Restrictive Covenant and General Release Agreement 020609    Page 7 of 21



--------------------------------------------------------------------------------

 

2004, a portion of the Executive’s incentive bonus attributable to the
three-year performance period under the MIP was automatically invested in common
stock that, pursuant to a No Sale Agreement, will be non-transferrable until he
terminates employment with Comerica (sometimes referred to as the non-deferred
3-year award program or plan) (the “Non-Deferred Account”). Executive shall be
entitled to receive the shares in his Non-Deferred Account following his
Separation Date. Executive agrees that he is not entitled to any benefits under
any other program or plan of Comerica.

 

  d.

The provisions of this Paragraph 6 do not apply to any claim Executive may have
for representation and indemnification pursuant to Paragraph 5(g) above or any
claim based solely upon his status as a shareholder of Comerica Incorporated.

 

  7.

Disclosure of Information. Executive hereby acknowledges that he has been and
will continue to have access and exposure to confidential and proprietary
information of Comerica and trade secrets, including details of the business or
affairs of Comerica, its subsidiaries or affiliates (including, without
limitation, planning information and strategies, information and/or strategies
for the prosecution and/or defense of any matter that is now or may be in the
future the subject of any lawsuit, dispute, controversy, claim and/or regulatory
action, financial information, organizational structure, strategic planning,
sales and marketing strategies, distribution methods, data processing and other
systems, personnel policies and compensation plans and arrangements); any
customer or

 

Restrictive Covenant and General Release Agreement 020609    Page 8 of 21



--------------------------------------------------------------------------------

 

advertising lists; any information, knowledge or data of a technical nature
(including, without limitation, methods, know-how, processes, discoveries,
machines, or research projects); any information, knowledge or data relating to
future developments (including without limitation, tax planning research and
development, future marketing or merchandising); or any and all other trade
secrets (collectively, “Confidential Information”). Confidential Information
does not include (i) information already known or independently developed by
Executive from public sources or information in the public domain,
(ii) information in the public domain through no wrongful act of the recipient,
or (iii) information received by Executive from a third party who was free to
disclose it. Executive understands that Comerica’s Confidential Information,
including its trade secrets, is highly sensitive information relating to the
business of Comerica and of Comerica’s clients, which has had its secrecy
protected both internally and externally and which is a competitive asset of
Comerica. Executive hereby agrees that he shall not use, commercialize or
disclose such Confidential Information or information as to the existence and/or
provisions of this Agreement to any person or entity, except to such individuals
as approved by Comerica in writing prior to any such disclosure or as otherwise
required by law. Executive’s obligations pursuant to this paragraph shall
survive the termination of this Agreement.

 

  8.

Cooperation. Executive agrees that in the event of a legal proceeding (whether
threatened or pending, whether investigative, administrative, or judicial)
involving matters of which he has knowledge by virtue of the positions Executive
held during his employment at Comerica, Executive shall disclose to Comerica

 

Restrictive Covenant and General Release Agreement 020609    Page 9 of 21



--------------------------------------------------------------------------------

 

and its counsel any facts known to Executive which might be relevant to said
legal proceeding and shall cooperate fully with Comerica and its counsel so as
to enable Comerica to present any claim or defense which it may have relating to
such matters. For purposes of this paragraph, “cooperate fully” shall mean that
Executive shall make himself reasonably available for interviews, depositions,
and testimony as directed by Comerica or its counsel, and shall further execute
truthful statements, declarations, or affidavits pertaining to such matters at
the request of Comerica or its counsel. Executive shall be reimbursed for any
reasonable out of pocket expenses that he may incur as a result of his
compliance with this paragraph, subject to Comerica’s expense reimbursement
policies. Nothing in this paragraph shall be construed as requiring Executive to
be non-truthful or as preventing him from disclosing information that would be
considered adverse to Comerica or requiring him to do anything in violation of
any applicable law, rule or regulation.

 

  9.

Non-Disparagement.

 

  a.

Executive agrees that he will make no disparaging remarks about Comerica, its
parent and/or affiliates, their respective businesses, products or services, any
current or former director, the Chairman and Chief Executive Officer, or any of
his direct reports, or their policies, procedures or practices (including but
not limited to, business, lending, or credit policies, procedures or practices)
to any third parties, including but not limited to, customers or prospective
customers of Comerica. It is agreed and understood that nothing in this
Paragraph 9(a) shall be construed to

 

Restrictive Covenant and General Release Agreement 020609    Page 10 of 21



--------------------------------------------------------------------------------

 

preclude Executive from (1) testifying truthfully pursuant to subpoena or as
otherwise required by law, (2) engaging in any action consistent with public
policy, or (3) cooperating in any internal or government investigation to the
extent such cooperation is mandated by policy, regulation or statute. Executive
agrees that he shall provide notice to Comerica in advance of any such
cooperation or testimony, unless such notice is prohibited. It is further
understood that nothing in this Paragraph 9(a) shall be construed to preclude
Executive from discharging his legal obligations to any administrative or
regulatory agencies or auditing entities.

 

  b.

Comerica agrees that the Chairman and Chief Executive Officer and his direct
reports will not make any disparaging remarks regarding Executive or Executive’s
performance while employed at Comerica and will respond to any inquiries
regarding Executive’s separation with the statement that Executive retired from
Comerica. It is agreed and understood that nothing in this Paragraph 9(b) shall
be construed to preclude those covered from (1) testifying truthfully pursuant
to subpoena or as otherwise required by law, (2) engaging in any action
consistent with public policy, or (3) cooperating in any internal or government
investigation to the extent such cooperation is mandated by policy, regulation
or statute. It is further agreed and understood that nothing in this Paragraph
shall be construed to preclude Comerica from discharging its legal obligations
to its Boards of Directors, any administrative or regulatory agencies or
auditing entities.

 

Restrictive Covenant and General Release Agreement 020609    Page 11 of 21



--------------------------------------------------------------------------------

  10.

Non-Competition and Non-Solicitation. Prior to the Separation Date and for the
period ending two (2) years after the execution of the Agreement, Executive
agrees that he shall not, directly or indirectly, for his own account or in
conjunction with any other person or entity, whether as an employee,
shareholder, partner, investor, principal, agent, representative, proprietor,
consultant, or in any other capacity, do any of the following:

 

  a.

Enter into or engage in any business in competition with the businesses
conducted by Comerica in the states of Michigan, California, Texas, Arizona or
Florida. For purposes of this Paragraph 10(a), Executive shall be “in
competition with Comerica” if (1) Executive accepts employment or serves as an
agent, employee, director or consultant to, a competitor of Comerica, or
(2) Executive acquires or has an interest (direct or indirect) in any firm,
corporation, partnership or other entity engaged in a business that is
competitive with Comerica. The mere ownership of less than 1% debt and/or equity
interest in a competing company whose stock is publicly held shall not be
considered as having a prohibited interest in a competitor, and neither shall
the mere ownership of less than 5% debt and/or equity interest in a competing
company whose stock is not publicly held. For purposes of this Paragraph 10(a),
any commercial bank, savings and loan association, securities broker or dealer,
or other business or financial institution that offers any major service offered
by Comerica as of the Separation Date, and which conducts business in Michigan,
California, Texas, Arizona or Florida, shall be deemed a competitor;

 

Restrictive Covenant and General Release Agreement 020609    Page 12 of 21



--------------------------------------------------------------------------------

  b.

Request or advise any individual or company that is a customer of Comerica to
withdraw, curtail, or cancel any such customer’s actual or prospective business
with Comerica;

 

  c.

Solicit, induce or attempt to induce any customers of Comerica with whom
Executive had professional contact or with respect to whom he was privy to any
information during the two (2) year period prior to the Separation Date to
patronize any business that is competitive with Comerica; and

 

  d.

Solicit or induce or attempt to solicit or induce any employee, agent or
consultant of Comerica to terminate his or her employment, representation, or
other relationship with Comerica.

During the two-year period following the execution of the Agreement, Executive
may request an exception to this provision. The request must be made in writing,
describe the scope and nature of the engagement, and directed to Comerica’s
Chief Legal Officer. Any exception will be at Comerica’s sole discretion.

 

  11.

Representation. Executive represents and warrants:

 

  a.

Executive has no knowledge of or is not otherwise aware of, has no evidence of
and/or has not reported to any person, organization and/or governmental or
regulatory authority any of the following: (i) any violation by the Released
Parties of any securities and/or other laws, rules and regulations applicable to
Comerica, (ii) any breach by Comerica and/or by any Released Party of any
fiduciary duty or obligation to any person, organization and/or governmental or
regulatory authority, and/or

 

Restrictive Covenant and General Release Agreement 020609    Page 13 of 21



--------------------------------------------------------------------------------

 

(iii) any violation by any Released Party of Comerica’s Code of Business Conduct
and Ethics for Employees, Senior Financial Officer Code of Ethics, or Code of
Business Conduct and Ethics for Members of the Board of Directors, each as
amended and/or restated.

 

  b.

Executive has a special relationship of trust and confidence with Comerica and
its customers and clients, which creates a high risk and opportunity for
Executive to misappropriate the relationship and goodwill existing between
Comerica and such entities and individuals. Executive further acknowledges that,
at the outset of his employment with Comerica and throughout his employment with
Comerica, Executive received, and continues to receive and/or have access to
Comerica and Comerica’s clients’ proprietary Confidential Information,
specialized training and goodwill that he would not otherwise have but for his
employment with Comerica. Therefore, Executive agrees that it is fair and
reasonable for Comerica to take steps to protect itself from the risk of
misappropriation of Comerica’s trade secrets including but not limited to its
business relationships, goodwill, proprietary information, specialized training,
and other Confidential Information. Executive agrees he has carefully considered
the nature and extent of the restrictions placed upon him and the remedies
conferred upon Comerica in this Agreement and has had the opportunity to retain
legal counsel at his own expense to review this Agreement. Executive agrees the
restrictions are reasonable in time and geographic scope and are necessary to
protect the legitimate business

 

Restrictive Covenant and General Release Agreement 020609    Page 14 of 21



--------------------------------------------------------------------------------

 

interests of Comerica and its customers and do not confer a benefit on Comerica
that is out of proportion to the restrictions placed on Executive.

 

  12.

Dispute Resolution.

 

  a.

Early Resolution Conference. This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable, or
inapplicable to any competitive activity that Executive intends to engage in,
Executive will first notify Comerica in writing and meet with a Comerica
representative and a neutral mediator (if either party elects to retain one at
its own expense) to discuss resolution of any disputes between the parties.
Executive will provide this notification at least fourteen (14) calendar days
before he engages in any activity that could reasonably and foreseeably fall
within a questioned restriction. Executive’s failure to comply with this early
resolution conference requirement (the “Resolution Requirement”) shall waive his
right to challenge the reasonable scope, clarity, applicability or
enforceability of the Agreement and its restrictions at a later time. Comerica
will respond to Executive’s notification required by this paragraph within
fourteen (14) calendar days following receipt of the written notification.
Comerica’s failure to respond with an acceptance or denial within the fourteen
(14) calendar day period, unless a party has invoked the mediation process
described above, shall waive its right to challenge Executive’s activity that
could reasonably fall within a questioned restriction at a later time. All

 

Restrictive Covenant and General Release Agreement 020609    Page 15 of 21



--------------------------------------------------------------------------------

 

rights of both parties will be preserved if the Resolution Requirement is
complied with even if no agreement is reached in the conference.

 

  b.

Injunctive Relief. In the event of a breach or threatened breach of Paragraphs
6, 7, 8, 9 or 10 of this Agreement, Executive agrees that Comerica shall be
entitled to injunctive relief in a Texas court of appropriate jurisdiction to
remedy any such breach or threatened breach, and Executive acknowledges that
monetary damages alone would not be an adequate remedy to compensate Comerica
for the loss of goodwill and other harm to its reputation and business.

 

  c.

Arbitration. Except as provided in Paragraph 12(a) hereof, in the event of any
dispute between any of the Released Parties and Executive relating to
Executive’s employment with or separation from employment with Comerica, the
terms of and the parties’ entry into this Agreement and/or breach of this
Agreement, Executive and Comerica agree to submit the dispute, including any
claims of discrimination under federal, state or local law by Executive, to
final and binding arbitration pursuant to the provisions of Texas statutory law
and/or the Federal Arbitration Act, 9 U.S.C. Sec. 1 et seq. The arbitration
shall be conducted by the National Center for Dispute Settlement or a similar
organization mutually agreed to by the parties. The arbitration shall be before
a single, neutral arbitrator selected by the parties.

 

Restrictive Covenant and General Release Agreement 020609    Page 16 of 21



--------------------------------------------------------------------------------

In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed: 1) when a
party reasonably believes that there will be no agreement on the selection of a
single, neutral arbitrator, that party may notify the other at the address
provided in Paragraph 17 of this Agreement of the fact an impasse has been
reached, 2) within five (5) days of receipt of such notice, each party must
provide the other with the name of its respective panel member, and 3) within
ten (10) days of their selection, the parties’ panel members must agree on the
third, neutral member of the arbitration panel.

The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of Texas, and only such power, and shall follow the law.
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party. In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court. Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which the award is based. Judgment on the
award may be entered in any court having jurisdiction thereof. In no event shall
the demand for arbitration be

 

Restrictive Covenant and General Release Agreement 020609    Page 17 of 21



--------------------------------------------------------------------------------

made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. This agreement to arbitrate shall be
specifically enforceable under the prevailing arbitration law, and shall be in
accordance with the procedures established for arbitration in the Texas Rules of
Civil Procedure. Unless otherwise prohibited by law, each party shall bear its
own costs, including, but not limited to, any costs associated with the
appointment of its panel member in the event an arbitration panel is
constituted, in any such arbitration and shall share equally any fees or other
expenses charged by the neutral arbitrator for services rendered. The parties
understand that by agreeing to arbitrate their disputes, they are giving up
their right to have their disputes heard in a court of law and, if applicable,
by a jury.

 

  13.

Entire Agreement; TARP Provisions. This Agreement supersedes all prior and
contemporaneous relationships, agreements, understandings, negotiations and
discussions, whether oral or written, of the parties with respect to the subject
matter hereof, to the extent they conflict herewith, other than the Waiver
signed as of November 14, 2008 by Executive in connection with Comerica’s
participation in the United States Department of the Treasury’s Troubled Assets
Relief Program (“TARP”) Capital Purchase Program (the “Waiver”), and the Capital
Purchase Program Senior Executive Officer Consent to Comerica’s amendments to
compensation, bonus, incentive and other benefit plans, arrangements and
agreements in connection with Comerica’s participation in the

 

Restrictive Covenant and General Release Agreement 020609    Page 18 of 21



--------------------------------------------------------------------------------

 

United States Department of the Treasury’s TARP Capital Purchase Program, signed
by Executive as of November 14, 2008 (the “Consent”), and, except as otherwise
set forth herein, there are no other agreements between the parties with respect
to the subject matter hereof, other than the Waiver and the Consent. The
amendments set forth in the Resolution and Amendment attached to the Consent
(the “TARP Provisions”) are incorporated herein and made a part hereof and, for
the avoidance of doubt, this Agreement shall be subject in all respects to such
TARP Provisions. No further amendment, supplement, modification or waiver of
this Agreement shall be implied or be binding unless in writing and signed by
the party against which such amendment, supplement, modification or waiver is
asserted. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver, unless otherwise
therein provided; provided, however, that the Waiver shall not be affected by
this sentence.

 

  14.

Governing Law. This Agreement shall be interpreted and governed by the laws of
the State of Texas, except as to matters specifically governed by federal
statute or regulation.

 

  15.

Severability. The provisions of this Agreement are severable, and if any part or
portion of it is found to be unenforceable, the other portions shall remain
fully valid and enforceable.

 

Restrictive Covenant and General Release Agreement 020609    Page 19 of 21



--------------------------------------------------------------------------------

  16.

Withholding. Comerica may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

 

  17.

Notice. Any notices relating to or arising out of this Agreement shall be sent
by registered mail, return receipt requested, and shall be addressed as follows:

To Comerica:

Jon W. Bilstrom,

EVP, Governance, Regulatory Relations and Legal Affairs, and Corporate

Secretary

1717 Main Street, MC 6504

Dallas, Texas 75201

To Executive:

Dennis J. Mooradian

At the address on record with Comerica as of the Termination Date

 

 

18.

Consideration Period, Revocation Period and Effective Date. Executive confirms
that he had at least twenty-one (21) days to consider this Agreement and that he
had an opportunity to consult with an attorney during said consideration period
and prior to signing this Agreement. For an additional period of seven (7) days
following the signing of this Agreement, Executive understands he may revoke his
signature by delivery of a written notice of revocation to Terri L. Renshaw,
Senior Vice President and General Counsel, Litigation and Corporate Operations,
1717 Main Street, 4th Floor, MC 6506, Dallas, Texas, 75201. The revocation must
be delivered to this address before 5:00 p.m. CDST on or before the 7th day
following the signing of this Agreement. This Agreement shall become effective
and enforceable on the eighth (8th) day following its execution by Executive,
provided he does not exercise his right of revocation as described above (the

 

Restrictive Covenant and General Release Agreement 020609    Page 20 of 21



--------------------------------------------------------------------------------

 

“Effective Date”). If Executive fails to sign this Agreement on or before the
21st day from the date set forth below or revokes his signature, this Agreement
will be without force or effect, and Executive shall not be entitled to any of
the rights and benefits hereunder.

DELIVERED TO EXECUTIVE FOR HIS CONSIDERATION THIS 6th DAY OF FEBRUARY 2009.

 

Comerica Incorporated

By:

 

/s/ Jon W. Bilstrom

Name:

 

Jon W. Bilstrom

Title:

 

Executive Vice President

I, DENNIS J. MOORADIAN, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS
AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND WAIVING AND RELEASING MY
CLAIMS, ON 2-20-09.

 

/s/ Dennis J. Mooradian Dennis J. Mooradian

 

Restrictive Covenant and General Release Agreement 020609    Page 21 of 21